DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 4-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuehnau (DE19719484) in view of Hutchinson (US4415100) and Hapka (WO9924217).
Regarding claim 1, Kuehnau teaches a drill dust receptacle (1) for collecting drill dust (10) formed at drilling of a hole in a surface wherein the drill dust receptacle is formed of a blank of foldable sheet material (See paragraph 0017 describing the foldable sheet material) and is configured to be detachable attached to a surface (See Fig. 1-2 and paragraph 0017), wherein the drill dust receptacle (1) comprises a receptacle portion (9) for holding drill dust (10) having an upper edge and a pointed bottom (See modified Fig. 2 depicting the upper edge and pointed bottom) and further comprises a front panel (4), a back panel (3)  and a first (5) and a second side section (6), wherein the first (5) and the second side section (6), respectively, are coupled to the front and back panel by a joint (See modified Fig. 2 depicting the joint), and wherein; the first (5) and a second side section (6), respectively, comprises at least a first and a second (See modified Fig. 2 depicting the side panels), wherein the first and the second side panel are coupled by a joint (7, 8),  such that the front panel (4) may be folded out from the back panel (3) and; the joints of the receptacle portion are formed by folds in the foldable sheet material extending between first and second positions on the upper edge of the receptacle portion and intersecting in the pointed bottom of the receptacle portion (9), wherein the receptacle portion comprising the front panel, the back panel and the side panels is formed by folding of a rectangular receptacle section of the blank of foldable sheet material (the drill dust receptacle of Kuehnau is fully capable of being formed by folding of a rectangular receptacle section of the blank foldable material, further, see note discussing the product by process language below), the first (5) and second side section (6) have triangular shape comprising a base and vertex (See modified Fig. 2 depicting the triangular shape of the side sections, the base, and vertex), wherein the vertices meet in the pointed bottom of the receptacle (See modified Fig. 2 depicting the vertices meeting at the joint of the pointed bottom). Kuehnau discloses that there are at least one joint (7, 8) on each side section (5, 6) (See paragraph 0017 describing the joints 7 and 8), meaning additional side panels and joints can be added to the side sections. However, Kuehnau fails to specifically teach and a third and a fourth side panel and the second and the third side panel are coupled by a joint and the third and the fourth side panel are coupled by a joint, and the front panel, the back panel and the first and second side section, respectively, have triangular shape comprising a base and a vertex, wherein the vertices meet in the pointed bottom of the receptacle.
***Please note, claim 1 include product by process language. The above arguments establish a rationale tending to show the claimed product is the same as what is taught by the prior art. “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” (In re Thorpe, 227 USPQ 964,966). Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious different between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113.***

    PNG
    media_image1.png
    841
    842
    media_image1.png
    Greyscale

Modified Fig. 2 of Kuehnau (DE19719484)
Hutchinson teaches the first and a second side section (18), respectively, comprises at least a first and a second and a third and a fourth side panel, wherein the first and the second side panel are coupled by a joint and the second and the third side panel are coupled by a joint and the third and the fourth side panel are coupled by a joint (See modified Fig. 4 depicting the side section with first, second, third, and fourth side panels and the joints that respectively couple them). The added side panels would provide the receptacle with a larger opening for drill dust to fall into.


    PNG
    media_image2.png
    680
    809
    media_image2.png
    Greyscale

Modified Fig. 4 of Hutchinson (US4415100)
To provide the device of Kuehnau with third and fourth side panels so that the device would have a larger opening, as suggested by Hutchinson, would have been obvious to one skilled in the art for the following reason: 
Under KSR Rationale- applying a known technique to a known device ready for improvement to yield predictable results: 
Kuehnau discloses a prior art catchment for waste material upon which the claimed invention (drill dust receptacle with four side panels) can be seen as an “improvement” (Kuehnau only specifically discloses a first and second side panels).
Hutchinson teaches a prior art waste reservoir using a known technique that is applicable to the catchment of waste material of Kuehnau, namely, the technique of adding additional side panels on the side sections in order to provide a larger opening to catch waste.
 Thus, it would have been recognized by one of ordinary skill in the art that applying the known technique taught by Hutchinson to catchment of waste material of Kuehnau would have yielded predictable results and resulted in an improved system that would provide a larger opening for a greater amount of waste to be caught in the opening.
Hapka teaches the front and back panel, respectively, have triangular shape comprising a base and a vertex, wherein the vertices meet in the pointed bottom of the receptacle (See modified Fig. 1 depicting the triangular shape of the front and back panel and the vertices meeting in the pointed bottom of the receptacle).

    PNG
    media_image3.png
    579
    660
    media_image3.png
    Greyscale

Modified Fig. 1 of Hapka (WO9924217)


To provide the device of Kuehnau with triangular shaped front and back panels so that less material is used to make the device and less space is taken up when using and disposing the device, as suggested by Hapka, would have been obvious to one skilled in the art for the following reason:
Under KSR Rationale- applying a known technique to a known device ready for improvement to yield predictable results:
Kuehnau discloses a prior art catchment for waste material upon which the claimed invention (triangular front and back panels) can be seen as an “improvement” (Kuehnau only provides the side sections with triangular shapes). Hapka teaches a prior art device for catching waste generated by drilling holes using a known technique that is applicable to the catchment of Kuehnau, namely, the technique of providing the front and back panels and the side sections with a triangular shape to reduce the material used to make the device and the space occupied when the device is in use or disposed of. Thus, it would have been recognized by one of ordinary skill in the art that applying the known technique taught by Hapka to the catchment for waste material of Kuehnau would have yielded predictable results and resulted in an improved system, namely, providing a triangular shape to the front and back panel of Kuehnau in order to reduce the material used to make the device and the space occupied when the device is in use or disposed of.
Regarding claim 4, Kuehnau as modified teaches the drill dust receptacle according to claim 1, Kuehnau further teaches comprising an attachment portion (11), wherein the attachment portion (11) has a backside comprising a layer of releasable adhesive (12) for detachably attaching the attachment portion to a surface (See Fig. 3 depicting the attachment portion 11 and the layer of adhesive 12 and paragraph 0018 describing the attachment portion 11 and its use).
Regarding claim 6, Kuehnau as modified teaches the drill dust receptacle according to claim 4, Kuehnau further teaches wherein the attachment portion (11) comprises a base (See modified Fig. 3 pointing to the base of the attachment portion 11), wherein the attachment portion (11) extend from the back panel (3) (See Fig. 2 depicting the attachment portion 11 extending from the back panel 3). Kuehnau fails to teach wherein the attachment portion has a triangular shape comprising a vertex.


    PNG
    media_image4.png
    710
    581
    media_image4.png
    Greyscale

Modified Fig. 3 of Kuehnau (DE19719484)
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide a triangular attachment portion with a vertex in order to reduce the material used to make the device and the space occupied when the device is in use or disposed of, since it has been held that the configuration of an object is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration claimed was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claim 5, Kuehnau as modified teaches the drill dust receptacle according to claim 4, Kuehnau further teaches wherein the layer of adhesive (12) occupies a triangular area on the attachment portion (11). Kuehnau teaches that the adhesive layer 12 is provided on the rear of the attachment portion 11 in paragraph 0018 and Fig. 2 depicts the adhesive layer covering the entire rear of attachment portion 11. Further, Kuehnau as modified provides a triangular attachment portion, meaning that the layer of adhesive 12 would occupy a triangular area of the modified attachment portion.
Regarding claim 7, Kuehnau as modified teaches the drill dust receptacle according to claim 6 and the attachment portion has the shape of an isosceles triangle (as previously explained in regards to the 35 U.S.C. 103 rejection of claim 6) , Kuehnau further teaches the first (5) and second side section (6) have the shape of isosceles triangles and wherein the base of the attachment portion is coupled to the base of the back panel (See modified Fig. 2 of Kuehnau depicting the base coupled to the back panel) such that the attachment portion (11) may be folded over the front panel (See paragraph 0030 and Fig. 9b and 9c depicting the attachment portion 11 folded over the front panel 4). Kuehnau fails to teach wherein the front panel and the back panel has the shape of isosceles triangles. 
Hapka teaches wherein the front panel and back panel have the shape of isosceles triangles (See modified Fig. 1 depicting the shape of the front and back as isosceles triangles). 
It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kuehnau as modified to incorporate the teachings of Hapka for the same motivations as previously explained in regards to the 103 U.S.C. rejection of claim 6.
Regarding claim 8, Kuehnau as modified teaches the drill dust receptacle according to claim 1, wherein the receptacle portion has the shape of a square pyramid. Kuehnau as modified to have the front panel and back panel in the shape of isosceles triangles would provide a receptacle portion with a square pyramid shape. 
Regarding claim 9, Kuehnau as modified teaches the drill dust receptacle according to claim 8 and wherein the receptacle portion has the shape of a square pyramid, first and second opposing sides formed by the front panel (4) and the back panel (3) and third and fourth opposing sides formed by the first (5) and second side section (6) (See Fig. 2 depicting the front and back panel on opposing sides and the first and second side section on opposing sides).
 Regarding claim 10, Kuehnau as modified teaches the drill dust receptacle according to claim 9,wherein the front (4) and back panel (3) are planar (See Fig. 2 and 3 depicting the front 4 and back panel 3 as planar)
Regarding claim 11, Kuehnau as modified teaches the drill dust receptacle according to claim 9 including the first and second side section (18) that are pleated (See modified fig. 4 of Hutchinson depicting pleats and 103 Rejection of claim 1)

Response to Arguments
Applicant's arguments filed 5/16/2022 have been fully considered but they are not persuasive.
Regarding argument A, “the cited prior art combination does not disclose that the receptacle portion comprising the front panel, the back panel and the at least four side panels is formed by folding of a rectangular receptacle section”, Kuehnau in view of Hutchinson discloses a receptacle portion comprising the front panel, back panel, and the at least four side panels. Furthermore, the limitation “formed by folding of a rectangular receptacle section” is a product by process limitation, which Kuehnau in view of Hutchinson is fully capable of being formed by folding of a rectangular receptacle section.
 
Regarding argument B, “the person having ordinary skill in the art would not have combined Kuehnau and Hutchinson and Hapka as proposed by the Office Action to arrive at the claimed invention”, Applicant argues that “it is not clear that the amount of material needed to make the proposed modified device is any less than the device of Kuehnau and Hutchinson. Just because the device of Hapka might use less material in the final device does not speak to the material wasted in arriving at the shape of Hapka”. However, Examiner believes that the change of shape in view of Hapka clearly shows that less material would be necessary to make the modified device. Applicant also argues that “the person of ordinary skill in the art would want a larger capacity device to reduce the number of times a user would need to empty the device”. Examiner believes that one of ordinary skill in the art would be motivated to have a device with a reduced space occupied in order to complete machining operations in areas with less clearance. Furthermore, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN SUN CHA whose telephone number is (571)272-6384. The examiner can normally be reached Monday- Friday, 7:30am - 5:00 pm EST, Alt Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN SUN CHA/            Examiner, Art Unit 3722                                                                                                                                                                                            /BOYER D ASHLEY/Supervisory Patent Examiner, Art Unit 3722